UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

LAKE CHARLES DIVISION
GEORGE ]ACKSON CIVIL ACTION NO: 18~1055
VERSUS ]UDGE ELIZABETH ERNY FOOTE

DIRECTOR MARK BGLOGNA VAR()NO MAGISTRATE ]UD GE IUY

 

MEMORANDUM RULING

Before the Court is a motion to reconsider this Court’s dismissal of various claims
related to Defendant’s allegedly wrongful denial of veterans’ benefits to Plaintiff George
Jacl<son (“]acl<:son”). [Record Document 14]. Defendant l\/lark Bologna (“Bologna”) has
responded in opposition; ]ackson has not replied. [Record Document 15]. Because ]ackson
seeks reconsideration using arguments that this Court has already rejected, his motion [Record
Document 14] is DENIED.

Bologna filed a motion to dismiss all of]ackson’s claims Becord Document 4]. The
Court granted the motion in part and denied it in part, dismissing all claims except those under
the Freedom of lnformation Act (“FOIA”). [Record Document 13]. The Court gave Jacl§son
until November 14, 2018 to amend his complaint to properly allege his FOIA claim. [Id.].

Under Rule 54(b) of the Federal Rules of Civil Procedure, “any order or decision,
however designated, that adjudicates fewer than all the claims or the rights and liabilities of
fewer than all the parties . . . may be revised at any time before the entry of a judgment
adjudicating all the claims and all the parties’ rights and liabilities.” Fed. R. Civ. P. 54(b).

Because the Court partially denied Bologna’s motion to dismiss, final judgment has not been

entered on all claims, and so this Court has the power to alter its order on Bologna’s motion
to dismiss

This Court declines to exercise its authority in this manner This Court’s memorandum
ruling has already explained why]ackson’s claims must be dismissed [Record Document 13].
]ackson’s current motion presents the Court with no new arguments Nevertheless, because
jackson is representing himself without the benefit of legal training or advice, the Court will
offer a few words by way of explanation

]urisdiction refers to a court’s power to hear certain kinds of claims. lf a court lacks
jurisdiction to hear a claim, then that court cannot do so even if the claim is otherwise valid.
For example, in some places there are “family courts” that can only hear matters such as
divorce, child custody, and child support. This hypothetical family court lacks jurisdiction to
hear other sort of claims, such as a claim arising from injuries sustained in a car accident A
person suffering such injuries would have a valid personal injury claim, but that claim could
not be adjudicated by the family court because the family court lacks jurisdiction to hear a
personal injury claim. The same thing is true here. As the Court explained in its prior
memorandum ruling, federal district courts such as this one lack jurisdiction to consider
challenges to veterans’ benefits determinations Hence, even if ]ackson is entitled to benefits,
this Court is not the proper forum in which to vindicate his right to them.

]ackson also appears to misunderstand the binding effect of cases decided by various
federal courts. Federal courts exist in a hierarchical structure At the top is the United States
Supreme Court. Below the Supreme Court are various courts of appeals, including the Court

of Appeals for the Federal Circuit, which issued Cz¢.r/Mzan a sz`me/éz', 576 F.3d 1290 (Fed. Cir.

2()09),1 and the Court of Appeals for the Fifth Circuit, author of Zu¢;bmw v. Broa/n, 60 F.3d
1156 (5th Cir. 1995). Below the courts of appeals are district courts, such as this Court. Each
district court is directly bound by the holdings of the appeals court immediately above it. The
holdings of other appeals courts do not bind that district court. Thus, this Court is bound by
the holdings of the Fifth Circuit and not bound by the holdings of the Federal Circuit. Because
neither the Fifth Circuit nor the Supreme Court have abrogated Zuip¢mn, that case remains the
law in the Fifth Circuit. Because ij)cmn holds that district courts lack jurisdiction to consider
claims against a Veterans Affairs administrator in his official capacity, this Court is bound by
that decision and must conclude that it lacks jurisdiction to consider any claims against
Bologna in his official capacity.

]ackson also misunderstands his ability to maintain a cause of action against Bologna
in the latter’s individual capacity. ]ackson believes that his cause of action against Bologna
arises by implication from two provisions of the Federal Tort Claims Act (“FTCA”). [Record
Document 14 at 7_8] Under the so-called “exclusiveness of remedy” provision and its
exception for constitutional torts:

(b)(1) The remedy against the United States provided by sections 1346(b) and

2672 of this title for . . . personal injury or death arising or resulting from the

negligent or wrongful act or omission of any employee of the Government

while acting within the scope of his office or employment is exclusive of any

other civil action or proceeding for money damages by reason of the same

subject matter against the employee whose act or omission gave rise to the claim

. . . . Any other civil action or proceeding for money damages arising out of or

relating to the same subject matter against the employee . . . is precluded . . . .

(2) Paragraph (1) does not extend or apply to a civil action against an employee
of the Government-

 

1 lt appears the Jackson incorrectly believes that Cm/an was a Supreme Court case.
[Record Document 14 at 6].

(A) which is brought for a violation of the Constitution of the United
States . . . .

28 U.S.C. § 2679. jackson now argues that “[s]ince Paragraph 1 of 2679 specifically states ‘a
civil action is precluded’ when ‘exclusiveness of remedy’ applies it mandates that a civil action
is enabled when ‘exclusiveness of remedy’ does not apply.” [Record Document 14 at 8]. ln
making this argument, Jackson has committed a logical fallacy. lt is not true that the fact that
FTCA does not preclude ]ackson’s cause of action against Bologna means that Jackson has a
cause of action against Bologna (whether under FTCA or under some other legal provision).

The motion to reconsider [Record Document 14] is DENIED. As discussed in this
Court’s original memorandum ruling, there is another forum authorized to adjudicate claims
regarding Bologna’s allegedly wrongful denial of benefits (whether under the theory that
Bologna incorrectly applied the relevant statutes or under the theory that he denied Jackson
due process).

THUS DONE AND SIGNED in Shreveport, Louisiana, this gi/%day of

l\)()\lK/H, />Yj\,zots. <`

 

ELIZABETH FOOTE
UNITED STA j DISTRICT]UDGE

